As filed with the Securities and Exchange Commission on April 26, 2013 File No. 333-106971 File No. 811-21399 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 15 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 16 [ X ] (Check appropriate box or boxes.) THE AEGIS FUNDS (Exact Name of Registrant) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of Principal Executive Office) Registrant's Telephone Number (703) 528-7788 Mr. Scott L. Barbee 6862 Elm Street, Suite 830 McLean, VA 22101 (Name and Address of Agent for Service) Copy to: Paul M. Miller, Esq. Seward & Kissel LLP treet NW Washington, DC 20001 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On April 30, 2013 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Aegis High Yield Fund Class A (Ticker: AHYAX) Class I (Ticker: AHYFX) Prospectus April 30, 2013 This Prospectus contains important information about the Fund that you should know before investing.Please read it carefully and retain it for future reference. The Aegis High Yield Fund seeks to achieve maximum total return with an emphasis on high current income. LIKE ALL MUTUAL FUNDS, THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Table of Contents - Prospectus Table of Contents Fund Summary 1 Additional Information About the Investment Strategies and Risks of the Fund 10 Management of the Fund 15 Description of Classes 16 About Your Account 22 How to Purchase Shares 22 How to Redeem Shares 28 How to Exchange Shares 32 Additional Information Regarding Purchases and Redemptions 33 Dividends and Distributions 37 Tax Consequences of an Investment 37 Shareholder Accounts and Services 39 Index Description 40 Financial Highlights 41 Appendix 43 Aegis Mutual Funds Privacy Notice 44 Back Cover Table of Contents - Prospectus FUND SUMMARY The Fund’s Investment Goal The Fund’s investment goal is to seek maximum total return with an emphasis on high current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge reductions if you and members of your family invest, or agree to invest in the future, at least $100,000 in the Fund. More information about these and other discounts is available from your financial intermediary and in Description of Classes – Class A Shares General on page18 of this Prospectus and in Purchase, Redemption and Pricing of Shares – Reduction or Waiver of Deferred Sales Charge on page 21 of the Fund’s Statement of Additional Information (“SAI”). Shareholder Fees (fees paid directly from your investment) Class I Class A Maximum Sales Charge (Load) Imposed on Purchases None 3.75% Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price) None 1.00%(1) Maximum Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee Paid to the Aegis High Yield Fund (as a percentage of amount redeemed within 180 days of purchase) 2.00% 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% 0.90% Distribution and Service (12b-1) Fees None 0.25% Other Expenses 0.62% 1.04% Total Annual Fund Operating Expenses (before expense reimbursement) 1.52% 2.19% Fee Waiver and/or Expense Reimbursement(2) -0.32% -0.74% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.20% 1.45% The deferred sales charge applies to redemptions of shares that were purchased without imposition of the initial sales charges (i.e., purchases of $1 million or more) occurring within 2 years of purchase. Aegis Financial Corporation (the “Advisor”) has entered into a contractual expense limitation agreement with the Fund pursuant to which the Advisor has agreed to limit fees and/or reimburse the Fund’s expenses until April 30, 2014 in order to limit the “Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement” (not including Acquired Fund Fees and Expenses) of the Fund to 1.20% of the Class I shares’ average daily net assets and 1.45% of the Class A shares’ average daily net assets.Brokerage fees, interest expenses, taxes and dividend and extraordinary expenses are excluded from the operating expenses subject to the expense limitation agreement.Only the Board of Trustees may terminate the expense limitation agreement during its current term.The Fund has agreed to repay the Advisor for amounts assumed by the Advisor pursuant to the expense limitation agreement, provided that such repayment does not cause the “Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement” to exceed 1.20% (for Class I) or 1.45% (for Class A) and the repayment is made within three years after the year in which the Advisor incurred the expense.The agreement may be extended by the parties for additional one-year terms. Table of Contents - Prospectus 1 ExampleThis example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year, that the Fund’s operating expenses remain the same and that the expense limitation agreement is not extended beyond its initial term.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class I $449 $799 $1,785 Class A* $966 $1,440 $2,748 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Class I $449 $799 $1,785 Class A $966 $1,440 $2,748 * If you purchase Class A shares without imposition of the initial sales charge and redeem your Class A shares within two years after purchase, then a 1.00% deferred sales charge would increase the expenses. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 23% of the average value of its portfolio. Table of Contents - Prospectus 2 The Aegis High Yield Fund’s Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its assets in high-yield fixed-income securities, which include debt securities and preferred stocks.The Fund invests in a diversified portfolio of lower-quality, high-risk U.S. and foreign corporate bonds, commonly referred to as high-yield bonds (or “junk bonds”) that are rated below investment grade by Moody’s Investor Service, Inc. (“Moody’s”), Standard & Poor’s Corporation (“S&P”), or Fitch Ratings (“Fitch”) (which may include bonds having default credit ratings), or that are unrated but are considered by the Advisor, to be of comparable quality.(See the table of corporate bond ratings in the Appendix.)The Fund may also invest in preferred stocks.The Fund may invest up to 20% of its assets in other assets, including but not limited to common stocks, warrants, investment-grade bonds, forward currency exchange contracts and options on securities. High yield fixed-income securities generally provide a high current income in an effort to compensate investors for a significantly higher risk of loss and risk of default than higher quality securities.These fixed-income securities are considered speculative securities. The Advisor chooses securities based on careful credit research and seeks to purchase securities at prices that represent a meaningful discount to the estimated intrinsic value of the securities as determined by the Advisor.The Fund may invest in securities in default or bankruptcy when the Advisor believes that such securities are undervalued and have potential for capital appreciation. The Advisor will evaluate each security based on the security’s overall credit risk and the issuer’s asset coverage measures such as cash flow coverage ratios, corporate asset values, the issue’s seniority in the issuer’s capital structure, the expected volatility of corporate cash flows and asset values, and the issue’s particular credit covenants. The Fund’s investments may include high yield fixed-income securities of former blue chip companies that are attempting to recover from business setbacks or a cyclical downturn (commonly known as “turnaround situations”), firms with weak cash flow characteristics, firms with heavy debt loads, or companies electing to borrow to pursue an acquisition strategy. The Fund’s portfolio may include convertible bonds.Convertible bond issues, unlike conventional high-yield bonds, give the bondholder the right to convert a bond into a specified number of shares of common stock of the issuing company.Such bonds will generally be more volatile because their market value is influenced by the price action of the underlying stock, and the conversion feature provides the possibility of capital appreciation beyond par value. The Fund may invest in foreign securities.In recent years, many foreign companies have issued fixed-income securities denominated in U.S. Dollars and rated below investment grade.These securities may have higher yields than similar domestic securities, but present special risks including political and legal risks, greater liquidity risks, and currency exchange risks. Table of Contents - Prospectus 3 The Advisor typically will sell securities that have undergone a significant deterioration in their fundamental credit quality and intrinsic value, or securities that have appreciated to a point where their potential return is less attractive than that of other available securities of comparable credit quality. The Fund may, from time to time, take temporary defensive positions in response to adverse market, economic, political or other conditions.To the extent the assets of the Fund are invested in temporary defensive positions, the Fund may not achieve its investment objective.For temporary defensive purposes, the Fund may invest in cash and/or short-term obligations. Principal Risks of Investing in the Aegis High Yield Fund Because the securities held by the Fund will fluctuate in price, the value of your investment in the Fund will go up and down.This means that you could lose money over short or extended periods of time.Before investing in this Fund, you should carefully consider all risks of investing in:fixed income securities in general, high yield fixed income securities, and fixed income securities of foreign issuers.A summary of these risks is provided below.Also, for additional information, please refer to the section of the Prospectus titled “Additional Information About the Investment Strategies and Risks of the Fund.” · High Yield Security Risk. Investment in high yield securities can involve a substantial risk of loss.These securities, which are rated below investment grade, are considered to be speculative with respect to the issuer’s ability to pay interest and principal and they are susceptible to default or decline in market value due to adverse economic and business developments. · Credit Risk.Credit risk represents the possibility of losses in the event that a bond issuer might be unable to pay its interest and principal obligations in a timely manner, thus creating a default situation.Credit risk is significant for high-yield bond investments.Even if there is no actual default, it is probable that a bond will decline in price if its credit quality declines and its bond rating is downgraded to a lower category.The Fund attempts to reduce portfolio credit risk by diversifying its holdings and doing careful credit research. · Interest Rate Risk.Rising interest rates will cause the prices of existing bonds in the market to fall.Longer maturity bonds will typically decline more than those with shorter maturities.If the Fund holds longer maturity bonds and interest rates rise unexpectedly, the Fund’s performance could decline. Falling interest rates will cause the Fund’s portfolio income to decline, as maturing bonds are reinvested at lower yields.Investors should expect the Fund’s monthly income to fluctuate with changes in its portfolio and changes in the level of interest rates. Table of Contents - Prospectus 4 · Liquidity Risk.The high-yield bond market is much less liquid than the investment-grade bond market.This creates a risk that the Fund may not be able to buy or sell optimal quantities of high-yield bonds at desired prices and that large purchases or sales of certain high-yield bonds may cause substantial price swings. · Market Risk.The high-yield bond and securities market can experience sharp and sudden price swings due to a variety of factors, including changes in securities regulations, swings in market psychology, volatility in the stock market, changing economic conditions, a highly-publicized default, or changes in asset allocations by major institutional investors. · Foreign Investment Risk.To the extent the Fund holds foreign securities, whether or not such bonds are denominated in U.S. Dollars, the Fund will be subject to special risks.These risks will include greater volatility, investments that are less liquid than similar U.S. bonds, and adverse political or economic developments resulting from political, international or military crises.An additional risk is that the value of the Fund’s investments in securities of foreign issuers, measured in U.S. Dollars, will increase or decrease as a result of changes in currency exchange rates. · Prepayment Risk.Most high-yield bonds may be called by the issuer prior to final maturity.The Fund may experience reduced income when an issuer calls a bond held by the Fund earlier than expected.This may happen during a period of declining interest rates. · Defaulted or Bankrupt Securities Risk.The Fund may invest in securities that are in default or bankruptcy.These securities are not paying interest and may not pay principal, and will typically be replaced by new securities issued in a financial restructuring or bankruptcy reorganization.There are risks in the timing and details of a restructuring or reorganization.Delays will result in lost income to the Fund, and the value or amount of new securities issued may be less than expected.There are also legal risks that proceedings may be very lengthy and that bankruptcy laws may be interpreted in ways that are unfavorable to bondholders. · Convertible Securities Risk.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of comparable quality. · Equity Investment Risk.To the extent the Fund invests in common stocks, it may be subject to the risks of changing economic, stock market, industry and company conditions.In addition, the interests of equity holders are typically subordinated to the interests of creditors and other senior shareholders. Table of Contents - Prospectus 5 · Manager Risk.Performance of individual high-yield fixed-income securities can vary widely.Over any given time period, it is possible that poor security selection by the Advisor will cause the Fund to perform worse than other funds with similar investment objectives.As with any mutual fund investment, there can be no guarantee that the Fund will achieve its investment goals. · Political and International Crisis Risk.There is a risk that major political or international crises may occur which could have a significant effect on economic conditions and the financial markets.Such crises, depending on their timing and scale, could severely impact the operations of the Fund. · Value Risk.The Advisor follows an investing style that favors value investments.Historically, value investments have performed best during periods of economic recovery.Therefore, the value investing style may over time go in and out of favor.At times when the value investing style is out of favor, the Fund may underperform other funds that use different investing styles.Investors should be prepared to tolerate volatility in Fund returns. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any government agency. Fund Performance This bar chart and table show the variability of the Fund’s returns, which is one indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual total return for one and five years and over the life of the Fund compare to the returns of a broad-based securities market index.The following information shows the performance of the Class I shares only, since it is the Class with the longest period of annual returns.Class A shares commenced operation on August 24, 2012, and performance information will be available once Class A shares have been in operation for a calendar year.The performance of the Class A shares will differ because the Class A shares have different expenses than the Class I shares. Note: The past performance of the Fund (before and after taxes) is not an indication of how the Fund will perform in the future.Updated information on the Fund’s results can be obtained on the Fund’s website at www.ageisfunds.com or by calling 800-528-3780 . Table of Contents - Prospectus 6 Annual Total Returns as of December 31 - Class I During the period shown on the bar chart, the Fund’s best and worst quarters are as follows: Highest Quarterly Return 29.54% 2nd quarter 2009 Lowest Quarterly Return -19.24% 4th quarter 2008 Average Annual Total Returns For the Periods Ended December 31, 2012 1 Year 5 Years Since Inception (1/2/2004) Aegis High Yield Fund Class I: Return Before Taxes 6.35% 8.07% 7.31% Return After Taxes on Distributions 2.97% 4.37% 4.31% Return After Taxes on Distributions and Sale of Fund Shares 4.04% 4.71% 4.52% Barclays U.S. Corporate High Yield Index (reflects no deduction for fees,expenses, or taxes) 15.81% 10.34% 8.75% After-tax returns are calculated using the historical highest individual Federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns depend on your particular tax situation and may differ from those shown.In certain cases, the figure representing “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than the other return figures for the same period.A higher after-tax return results when a capital loss occurs upon redemption and provides an assumed tax deduction that benefits the investor.These after-tax returns do not apply to you if you hold your Fund shares through a tax-deferred arrangement such as 401(k) plans or individual retirement accounts.All Fund performance data assumes reinvestment of dividends and capital gain distributions.The past performance of the Fund, before and after taxes, is not necessarily an indication of how it will perform in the future. Table of Contents - Prospectus 7 Management Investment Advisor Aegis Financial Corporation is the investment advisor to the Fund. Portfolio Manager Scott L. Barbee, Managing Director of Aegis Financial Corporation, has been the portfolio manager of the Fund since October 1, 2008. Purchase and Sale of Fund Shares The minimum initial investment for Class I shares is $1,000,000.The minimum initial investment for Class A shares is $2,000 ($1,000 for IRA accounts and accounts in connection with the Automatic Investment Plan). The minimum subsequent purchase amount for Class A and Class I shares is $250 unless the purchase is made in connection with the Automatic Investment Plan, in which case you can make monthly or quarterly investments of $100 or more. You may purchase, exchange or redeem shares of the Fund on any day that the New York Stock Exchange is open for trading, subject to certain restrictions. Purchases and redemptions may be made by mailing an application or redemption request to Aegis High Yield Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701, by wire, or by calling 800-528-3780. Subsequent purchases and redemptions may be made by visiting the Fund’s website at www.aegisfunds.com.Investors who wish to purchase or redeem shares through a broker-dealer or other financial intermediary should contact the intermediary regarding the hours during which orders to redeem shares of the Fund may be placed. Dividends, Capital Gains, and Taxes The Fund’s distributions are taxable, and will be taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Table of Contents - Prospectus 8 Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 9 ADDITIONALINFORMATION ABOUT THE INVESTMENT STRATEGIES AND RISKS OF THE FUND Unless otherwise stated, all investment strategies (including investment goals) and limitations of the Fund are non-fundamental and may be changed by the Board of Trustees without shareholder approval.However, in the case of the Fund’s principal investment strategy to invest at least 80% of its assets in high-yield fixed-income securities, which include debt securities and preferred stocks, the Fund must provide shareholders notice 60 days prior to any change to such policy.In addition, for purposes of this 80% investment strategy, “assets” of the Fund means net assets plus the amount of any borrowings for investment purposes.The fundamental investment policies of the Fund, which cannot be changed without shareholder approval, are set forth in the Fund’s Statement of Additional Information (“SAI”).For more information, please refer to the SAI. The Fund may borrow up to 33 1/3% of the value of its assets for investment purposes to the extent the Advisor believes that such leveraging will provide investors a potentially higher return. Who Might Want to Invest? The Fund may be an appropriate investment for risk-oriented investors seeking to maximize total return as well as a high level of current income.The Fund can be used in both regular accounts and in retirement accounts.An investor should be comfortable with the higher risk level and greater uncertainties surrounding junk bonds compared to investment grade securities.In addition, the Fund’s goal is most suitable for long-term investors who are willing to hold their investment for extended periods of time through market fluctuations and the accompanying changes in Fund share prices.The Fund is not intended for investors seeking short-term returns and it is also not appropriate for investors seeking stability and liquidity.An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Temporary Defensive Investments.The Fund may, from time to time, take a temporary defensive position by holding cash or by investing in money market funds, repurchase agreements on government securities and other cash equivalents when the securities markets are experiencing excessive volatility or a prolonged general decline, or when other adverse conditions exist. During these circumstances, the Fund may be unable to pursue its investment objectives.The Fund’s defensive investment position may not be effective in protecting its value. Risk Factors High-Yield Security Risk.Investment in high-yield securities can involve a substantial risk of loss.These securities, which are rated below investment grade, are considered to be speculative with respect to the issuer’s ability to pay interest and principal and they are susceptible to default or decline in market value due to adverse economic and business developments.The market values for high-yield securities tend to be volatile and these securities are generally much less liquid than investment-grade debt securities. Table of Contents - Prospectus 10 Credit Risk.Lower-rated bonds present significantly higher risk of default, which is a failure to make all payments of interest and principal in a timely manner.In a default situation there is also a risk that the eventual recovery value to bondholders may be, and usually is in the case of high-yield bonds, less than the bond’s full value and accrued interest.Defaults, therefore, will generally reduce the income and value of the Fund’s portfolio. Whether or not there is an actual default, perceived changes in a bond’s credit quality can cause a significant decrease or increase in the market value of the bond.In some cases a sudden event may dramatically alter the perceived or actual credit quality of a security. The Fund attempts to reduce the impact of credit risk by maintaining a broadly diversified portfolio representing many types of issuers from many different industry groups.The Advisor performs careful credit research on any security before it is purchased for the Fund, and then monitors the creditworthiness of the Fund’s investments for any deterioration in quality.The Advisor also attempts to identify issues that are enjoying improving credit quality and thus have appreciation potential. Interest Rate Risk.Bond prices move in the opposite direction of interest rates.Thus a period of rising interest rates will cause a bond portfolio to decline in value, and a period of falling interest rates will cause a bond portfolio to rise in value.During periods of rapidly rising interest rates the Fund’s portfolio could decline in value.Investors should understand that interest rate cycles can be measured in many years, and that there have been long periods of time in the past when interest rates have been rising.Such time periods will make it more difficult for the Fund to achieve its investment goal of maximum total return. Changes in interest rates can affect bond income as well as bond prices.The Fund’s monthly income will fluctuate with changes in interest rates.Falling interest rates will cause the Fund’s income to decline, as maturing bonds are reinvested at lower yields.Investors should understand that the current yield on the Fund’s portfolio may not accurately represent its potential long-term yield.To maximize the monthly income of the portfolio, the Advisor generally attempts to buy longer-term bonds when interest rates are falling and shorter-term bonds when rates are rising.These adjustments can help blunt the negative effects of interest rate changes, but cannot prevent fluctuation of the portfolio’s income. Liquidity Risk. The high-yield bond market is significantly less liquid than the investment-grade bond market.This creates a risk that the Fund may not be able to buy or sell the desired quantities of high-yield bonds at satisfactory prices, and that large purchases or sales of certain bonds may cause substantial price swings in the market for those securities. Table of Contents - Prospectus 11 The market values for high-yield securities are more volatile than those of higher quality bonds.Under adverse market or economic conditions, the secondary market for high-yield securities could contract, causing certain of such instruments to potentially become more difficult to sell, or ultimately, illiquid.Because there are fewer dealers in the market for high-yield securities, prices quoted on certain instruments may vary widely. Liquidity risk impacts the Fund by placing high transaction costs and risks on portfolio turnover, and therefore may force the Fund to keep a portion of its assets in cash or liquid securities to minimize the need for frequent portfolio trading.These portfolio effects could make it more difficult for the Fund to achieve its investment goals. Market Risk.The high-yield bond and securities market is significantly more volatile and is a much smaller market than the investment-grade bond market.The entire high-yield bond market can experience sharp and sudden swings.These swings might be caused by rapid changes in market psychology, volatility in the stock market, changes in securities regulations, changes in economic conditions, a highly publicized default, or changes in asset allocations by major institutional investors. It is difficult for the Advisor to consistently protect the Fund’s portfolio from general market risk.It is not an operating policy of the Fund to incur the expense of hedging against changes in the value of the Fund’s portfolio.Investors should expect fluctuations in the price of the Fund’s shares due to general market swings, and some of these fluctuations will be sudden and unexpected. Foreign Investment Risk.Foreign securities involve special risks and costs.Investment in the securities of foreign governments involves the risk that foreign governments may default on their obligations or may otherwise not respect the integrity of their debt.Direct investments in foreign securities may involve higher costs than investment in U.S. securities, including higher taxes, transaction and custody costs. Foreign investments may also involve risks associated with the level of currency exchange rates, less complete financial information about the issuers, less market liquidity, more market volatility and political instability.Future political and economic developments, the possible imposition of withholding taxes on investment income, the possible seizure or nationalization of foreign holdings, the possible establishment of exchange controls or freezes on the convertibility of currency, or the adoption of other governmental restrictions might adversely affect an investment in foreign securities.Currency exchange rates may fluctuate significantly, causing the Fund’s net asset value to fluctuate as well.A decline in the value of a foreign currency relative to the U.S. Dollar will reduce the value of a foreign currency-denominated security. Table of Contents - Prospectus 12 Prepayment Risk. Most high-yield bonds may be called by the issuer prior to final maturity.The Fund may experience reduced income when an issuer calls a bond held by the Fund earlier than expected.This may happen during a period of declining interest rates.Under these circumstances, the Fund may be unable to recoup all of its initial investment and will have to reinvest the proceeds in lower-yielding securities. The loss of higher-yielding securities and the reinvestment at lower interest rates can reduce the Fund’s income, total return and share price. Extension Risk. When interest rates rise, debt securities may be repaid more slowly than expected and the value of the Fund’s holdings may fall sharply. Defaulted or Bankrupt Securities Risk. When a bond issuer encounters financial distress, it may default on bond payments or file a bankruptcy petition.Defaulted or bankrupt bonds are typically replaced with new securities, either shares of stock or a new bond issue, as part of a financial restructuring or bankruptcy reorganization.The risks in these securities include:loss of income, uncertain timing of implementing a new financing plan, legal uncertainties, variations in state bankruptcy laws, difficulty of valuing the assets of a distressed company, possible management changes, and risks in the amount of and value of new securities to be received.Some companies do not recover from severe financial distress and are liquidated; these situations may result in a total loss of the Fund’s investment in the security. Leveraging/Borrowing Risk.Borrowings by the Fund will involve leveraging the value of the Fund’s assets. Leveraging will exaggerate changes in the net asset value of the Fund’s shares and in the yield on the Fund’s portfolio. If the securities held by the Fund decline in value while these borrowings are outstanding, the Fund’s net asset value will decline in value by proportionately more than the decline in value of the securities.Interest costs will also reduce the net income from the Fund’s assets. Convertible Securities Risk.Convertible securities generally offer lower interest or dividend yields than non-convertible securities of comparable quality.The market values of convertible securities may decline as interest rates increase.The value of a convertible security may also be adversely affected as a result of economic and market developments involving the issuer or its common stock price. Equity Investment Risk.To the extent the Fund invests in common stocks, it may be particularly subject to the risks of changing economic, stock market, industry and company conditions, currency exchange rates and the risks inherent in management’s ability to anticipate any changes that can adversely affect the value of the Fund’s common stock holdings.In addition, the interests of common stock holders are typically subordinated to the interests of creditors and other senior shareholders, such as preferred shareholders. Manager Risk.The Advisor seeks to minimize the risks of high-yield bonds by using a disciplined management approach, diversifying the Fund’s portfolio and doing careful credit research.The performance of individual high-yield bond issues can vary widely.There could be periods of time when, despite careful research and analysis, poor security selection by the Advisor will cause the Fund to perform worse than other funds with similar investment objectives.Similarly, periods of notably strong performance may not be sustainable, and therefore should not be the sole criteria for an investor’s decision to invest in the Fund.Also, the Advisor does not attempt to benchmark any bond index, and therefore the Fund could perform differently than other similar funds.As with any mutual fund investment, there can be no guarantee that the Fund will achieve its investment goals. Table of Contents - Prospectus 13 Political and International Crisis Risk.From time to time, major political, international or military crises may occur which could have a significant effect on economic conditions and the financial markets.Such crises, depending on their timing, location and scale, could cause very high volatility in the financial markets and severely impact the operations of the Fund.A crisis could harm the value of the Fund’s shares and harm the Advisor’s ability to properly manage the Fund’s portfolio, thereby increasing the potential of losses in the Fund. Value Risk.The Advisor follows an investing style that favors value investments.Historically, value investments have performed best during periods of economic recovery.Therefore, the value investing style may over time go in and out of favor.At times when the value investing style is out of favor, the Fund may underperform other funds that use different investing styles.Investors should be prepared to tolerate volatility in Fund returns. Cash Reserves.The Advisor may hold a significant portion of the Fund’s portfolio in cash or cash equivalent securities. If market conditions reduce the availability of securities with acceptable valuations, the Fund may, for extended periods, hold larger than usual cash reserves until securities with acceptable valuations become available.As a result, you may not achieve your investment objectives during such periods.Holding larger than usual cash reserves can penalize short-term performance in rising markets, but during market declines cash reserves may allow the Fund to purchase securities at discounted prices. More detailed information about the Fund, its investment policies, risks and management can be found in the SAI. Disclosure of Portfolio Holdings.A description of the Fund’s policies and procedures with respect to the disclosure of the Fund’s portfolio securities is available in the SAI, which is available without charge on the Fund’s website at www.aegisfunds.com and by calling the Fund at (800) 528-3780. Table of Contents - Prospectus 14 MANAGEMENT OF THE FUND Organization. The Fund operates as a separate investment series of The Aegis Funds (the “Trust”), which is organized as a Delaware statutory trust and is registered with the U.S. Securities and Exchange Commission as an open-end investment company under the Investment Company Act of 1940, as amended (“1940 Act”). Investment Advisor. Aegis Financial Corporation, 6862 Elm Street, Suite 830, McLean, Virginia 22101, is the Fund’s investment advisor.The Advisor, which has operated as a registered investment advisor since 1994, manages private account portfolios and has served as the Fund’s investment advisor since the Fund’s inception on January 1, 2004.The Advisor provides investment advisory services and order placement facilities for the Fund. Advisor Compensation.The Fund pays to the Advisor a fee to manage the Fund’s portfolio.For the fiscal year ended December 31, 2012, the Fund paid the Advisor a net advisory fee of 0.56% of the average net assets of the Fund. A discussion of the factors that the Board of Trustees considered in approving the Investment Advisory Agreement is included in the Fund’s Annual Report to shareholders for the year ended December 31, 2012. Portfolio Manager. Scott L. Barbee serves as the portfolio manager of the Fund.He is a Chartered Financial Analyst and a Managing Director of the Advisor, which he joined in 1997.Mr. Barbee has over fifteen years of experience in the securities industry and has been the portfolio manager of the Aegis High Yield Fund since 2008. He was a founding trustee and officer of the Fund.Mr. Barbee graduated from Rice University in 1993 and received an MBA degree from the Wharton School at the University of Pennsylvania in 1997. The SAI provides additional information about the portfolio manager’s compensation arrangements, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of shares in the Fund. Fund Distributor.Quasar Distributors, LLC (the “Distributor”), 615 East Michigan Street, Milwaukee, WI 53202, serves as the distributor of the Fund’s shares.The Distributor is registered as a broker-dealer under the Securities Exchange Act of 1934, as amended, and is a member of the Financial Industry Regulatory Authority, Inc.The offering of the Fund’s shares is continuous.The Distributor may enter into arrangements with banks, broker-dealers or other financial institutions through which investors maypurchase or redeemthe Fund’s shares. Fund Transfer Agent and Administrator.U.S. Bancorp Fund Services, LLC (the “Transfer Agent”), serves as the Fund’s administrator, fund accountant, transfer agent and dividend disbursing agent. The Transfer Agent and the Distributor are affiliates. Table of Contents - Prospectus 15 DESCRIPTION OF CLASSES Each share class represents an ownership interest in the same investment portfolio as the other class of shares of the Fund.When you choose your class of shares, you should consider the size of your investment and how long you plan to hold your shares.Your financial consultant or other financial intermediary can help you determine which share class is best suited to your personal financial goals.If you qualify to purchase Class I shares, you should purchase them rather than Class A shares, since Class A shares have higher expenses than Class I shares.Each class of the Fund invests in the same portfolio of securities; however, the returns for each class of shares would differ because each class is subject to different expenses. Investors eligible to purchase Class I shares of the Fund may do so at the Fund’s net asset value (“NAV”) without a sales charge or other fee. If you select Class A shares, you generally pay the Distributor a sales charge at the time of purchase. You may be eligible for a sales charge reduction or waiver.The Fund has adopted a plan under Rule 12b-1 of the 1940 Act, which allows the Fund to pay distribution and service fees for the sale, distribution and shareholder servicing of its shares.If you buy Class A shares, you also pay out of Fund assets a distribution and service fee of 0.25%. Because distribution and service fees are paid out of Fund assets on an ongoing basis, over time these fees increase the cost of your investment and may cost you more than paying other types of sales charges.If you purchase Class A shares at the $1 million breakpoint, you will not be subject to an initial sales charge, but you will, subject to certain exceptions, be subject to a deferred sales charge of 1.00% when redeemed within 2 years of purchase.Please see the section entitled “Description of Classes – Class A Shares – General – For Investment of Over $1 Million” for more information. Certain financial intermediaries that make the Fund’s shares available to their customers may charge fees in addition to those described in this Prospectus for providing certain services, including: marketing, distribution or other services intended to assist in the offer and sale of Fund shares; shareholder servicing activities; and/or sub-transfer agency services provided to individual shareholders or beneficial owners where a financial intermediary maintains omnibus accounts with the Fund’s Transfer Agent.The Advisor, the Distributor or their affiliates may pay all or a portion of those fees out of their own resources.The compensation is discretionary and may be available only to selected selling and servicing agents.The amount of fees paid to a financial intermediary in any given year will vary and may be based on one or more factors, including a fixed amount, a fixed percentage rate, a financial intermediary’s sales of Fund shares, assets in Fund shares held by the intermediary’s customers, or other factors.In addition, consistent with applicable regulations, the Advisor, the Distributor or their affiliates may from time to time pay for or make contributions to financial intermediaries or their employees in connection with various activities including: training and education seminars for financial intermediary employees, clients and potential clients; due diligence meetings regarding the Fund; recreational activities; gifts; and/or other non-cash items. Table of Contents - Prospectus 16 Class I Shares If you owned shares of the Fund as of August 24, 2012, then your shares were re-designated as Class I shares (“Class I Grandfathered Shares”). Class I Grandfathered Shares are subject to the policies and procedures of Class I shares, except that Class I Grandfathered Shares are not subject to the $1,000,000 account minimum balance. Class I shares are offered primarily for direct investments by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, corporations and high net worth individuals. Class I shares may also be offered through certain financial intermediaries that charge their customers transaction or other service fees with respect to their customers’ investments in the Fund. · The minimum initial investment for Class I shares is $1 million. The Advisor may, in the Advisor’s sole discretion, accept certain accounts with less than the minimum investment. Before making an initial investment in Class I shares, you should call the Fund at 800-528-3780 to determine if you are eligible to invest in Class I shares. The Fund will provide you with an application form and give you further instructions on how to invest.The Transfer Agent must have received your completed application before you may make an initial investment. Class A Shares If you purchase Class A shares of the Fund you will pay the public offering price (“POP”) which is the NAV per share next determined after your order is received in good order plus a sales charge (shown in percentages below) depending on the amount of your investment.Since sales charges are reduced for Class A share purchases above certain dollar amounts, known as “breakpoint levels,” the POP is lower for these purchases.The dollar amount of the sales charge is the difference between the POP of the shares purchased (based on the applicable sales charge in the table below) and the NAV of those shares.Because of rounding in the calculation of the POP, the actual sales charge you pay may be more or less than that calculated using the percentages shown below.The sales charge does not apply to shares purchased with reinvested dividends.The sales charge is calculated as follows (with the dealer reallowance shown in the far right column): Table of Contents - Prospectus 17 Your Investment Sales Charge as a % of OfferingPrice Sales Charge as a % ofYourInvestment* Dealer Compensation as a%ofOffering Price Less than $100,000 3.75% 3.90% 3.75% $100,000 but less than $250,000 3.25% 3.36% 3.25% $250,000 but less than $500,000 2.25% 2.30% 2.25% $500,000 but less than $1 million 1.75% 1.78% 1.75% $1 million and above 0.00%** 0.00% 0.00%*** * Rounded to the nearest one-hundredth percent. ** As shown, investors that purchase Class A shares at the $1 million breakpoint will not pay any initial sales charge on the purchase.However, any Class A shares purchased at the $1 million breakpoint will, subject to certain exceptions, be subject to a deferred sales charge of 1.00% when redeemed within 2 years of purchase. *** The Advisor pays through the Distributor 1.00% of the Offering Price as compensation to dealers. Class A Shares - General No initial sales charge applies to shares that you buy through reinvestment of dividends. If you invest $1,000,000 or more in Class A shares, you do not pay an initial sales charge. If the shareholder redeems the Class A shares within two years after purchase, a deferred sales charge of 1.00% will be charged and paid to the Distributor, subject to certain exceptions (please see the section entitled “Description of Classes – Reduction or Waiver of Deferred Sales Charge Applicable to Class A Shares” for more information).Any applicable conditional deferred sales charge will be based on the original cost of the shares. Because the Advisor finances the up-front commission paid to dealers who are responsible for purchases of Class A shares of $1,000,000 or more, the Distributor reimburses the Advisor the 1.00% deferred sales charge paid by shareholders redeeming within two years after purchase.Shares acquired through reinvestment of distributions are not subject to a contingent deferred sales charge.Shares not subject to a contingent deferred sales charge will be sold first. A reduced or waived sales charge on a purchase of Class A shares may apply for: · Purchases under a Right of Accumulation or Letter of Intent; · Registered representatives (and their immediate family members as described below under “Right of Accumulation”) of brokers-dealers who act as selling agents. Table of Contents - Prospectus 18 Investors may need to provide their broker-dealer with the information necessary to take full advantage of reduced or waived Class A sales charges. Right of Accumulation You may combine your current purchase of Class A shares with other existing Class A shares currently owned for the purpose of qualifying for the lower initial sales charge rates that apply to larger purchases.The applicable sales charge for the new purchase is based on the total of your current purchase and the current NAV of all other Class A shares you own at the financial intermediary at which you are making the current purchase.If the current purchase is made directly through the Transfer Agent, then only those shares held directly at the Transfer Agent may apply toward the right of accumulation. Shares held in the name of a nominee or custodian under pension, profit-sharing or other employee benefit plans may not be combined with other shares to qualify for the right of accumulation. The following are relationships that, if held individually or in any combination within the group, can be aggregated: the individual; his/her spouse; his/her children under 21; any account that has the same social security number as the individual, his/her spouse and/or his/her children under 21. In order to receive a reduced sales charge, you must, at the time of purchase, provide sufficient information to permit verification that the purchase qualifies for the discount. All eligible shareholder names, account numbers and tax identification numbers, along with an indication of the relationship to the investor, must be included at the time of the initial purchase. The Right of Accumulation may be amended or terminated at any time. Letter of Intent A Letter of Intent permits you to pay the Class A sales charge that would be applicable if you agree to buy at least $100,000 in the Aegis Funds within a 13-month period, starting with the first purchase pursuant to the Letter of Intent.The Letter of Intent is not a binding obligation to purchase any amount of Class A shares, but its execution will result in the purchaser paying a lower sales charge at the appropriate quantity purchase level. A purchase not originally made pursuant to a Letter of Intent may be included under a subsequent Letter of Intent executed within 90 days of such purchase if you notify the Transfer Agent in writing of this intent within the 90-day period.The value of Class A shares of the Fund presently held, based on the maximum offer price, on the date of the first purchase under the Letter of Intent may be included as a credit toward the completion of the Letter, but the reduced sales charge applicable to the amount covered by the Letter will apply only to new purchases. At the end of the 13-month period, if the total dollar amount of shares purchased does not equal the amount stated in the Letter of Intent, you will be notified and must pay the difference between the sales charge on the Class A shares purchased at the reduced rate and the sales charge applicable to the shares actually purchased through the Letter.Class A shares equal to 3.75% of the intended amount will be held in escrow during the 13-month period (while remaining registered in the name of the purchaser) for this purpose.If a purchase during the term of such Letter would otherwise be subject to a further reduced sales charge based on the right of accumulation, the purchaser will be entitled on that purchase and subsequent purchases to that further reduced percentage sales charge, but there will be no retroactive reduction of the sales charges on any previous purchase. Purchasers who may qualify for this further reduced sales charge must provide the Transfer Agent with sufficient information to permit confirmation of qualification.In order to execute a Letter of Intent, please contact the Transfer Agent at 800-528-3780. Table of Contents - Prospectus 19 For Investment of over $1 Million There is no initial sales charge on Class A shares purchases of $1 million or more.However, your investment professional or financial institution may receive a commission of 1.00% on your purchase.If the shareholder redeems the Class A shares within two years after purchase, a deferred sales charge of 1.00% will, subject to certain exceptions, be charged and paid to the Distributor (please see the section entitled “Description of Classes – Reduction or Waiver of Deferred Sales Charge Applicable to Class A Shares” for more information).Any applicable CDSC will be based on the original cost of the shares.Because the Advisor finances the up-front commission paid to dealers who are responsible for purchases of Class A shares of $1,000,000 or more, the Distributor reimburses the Advisor the 1.00% deferred sales charge paid by shareholders redeeming within two years after purchase. Class A shares may also be purchased without a sales charge by 401(k), 403(b) and 457 plans, and Profit Sharing and Pension plans, which invest $1 million or more.Your representative must notify the Fund if your retirement/deferred compensation plan is eligible for the sales load waiver.Securities firms, financial institutions and other industry professionals that enter into sales agreements with the Fund’s Distributor to perform share distribution services may receive a commission on such sales of the Fund of 1.00%.If such a commission is paid, the plan will be assessed a contingent deferred sales charge of 1.00% if it sells the shares within 2 years. Waiving Your Sales Charge The Fund reserves the right to waive the sales charges for certain groups of shareholders.If you fall into any of the following categories, you can buy Class A shares at NAV without a sales charge: · Current and retired employees, directors/trustees and officers of: (1) The Aegis Funds; (2) Aegis Financial Corporation and its affiliates; and (3) Family members (spouse, domestic partner, parents, grandparents, children, grandchildren and siblings (including step and in-law)) of any of the above; · Current employees of: (1) broker-dealers who act as selling agents; and (2) Family members (spouse, domestic partner, parents, grandparents, children, grandchildren and siblings (including step and in-law)) of any of the above; Table of Contents - Prospectus 20 · Qualified registered investment advisors who buy through a broker-dealer or service agent who has entered into an agreement with the Fund’s Distributor that allows for load-waived Class A purchases; and · Qualified broker-dealers who have entered into an agreement with the Fund’s Distributor that allows for load-waived Class A purchases. The Fund also reserves the right to enter into agreements that reduce or eliminate sales charges for groups or classes of shareholders, or for Fund shares included in other investment plans such as “wrap accounts.”If you own Fund shares as part of another account or package, such as an IRA or a sweep account, you should read the terms and conditions that apply for that account.Those terms and conditions may supersede the terms and conditions discussed here. Contact your selling agent for further information. More information regarding the Fund’s sales charges, breakpoints and waivers is available free of charge on the Fund’s website: www.aegisfunds.com.Click on “Breakpoints and Sales Loads.” Reduction or Waiver of Deferred Sales Charge Applicable to Class A Shares The deferred sales charge relating to Class A shares may be reduced or waived in certain circumstances, such as: · Withdrawals resulting from shareholder death or disability as long as the waiver request is made within one year after death or disability or, if later, reasonably promptly following completion of probate, or in connection with involuntary termination of an account in which Fund shares are held; · Withdrawals through a Systematic Withdrawal Plan; · Redemptions of shares acquired through reinvestment of dividends and distributions; or · Redemptions of shares for which the selling dealer has not received compensation through the Distributor from the Advisor. Reinstatement Privilege If you redeem Class A shares and within 60 days buy new Class A shares in the Fund you will not pay a sales charge on the repurchased amount.The amount eligible for this reinstatement privilege may not exceed the amount of your redemption proceeds, and the reinstated shares must go back into the same account from which they were redeemed.To exercise the privilege, contact your financial consultant, selected securities dealer, other financial intermediary or the Transfer Agent at 800-528-3780. Table of Contents - Prospectus 21 ABOUT YOUR ACCOUNT HOW TO PURCHASE SHARES Shares of the Fund may be purchased directly from the Fund, or through an existing brokerage or other similar account held by the investor if the broker or intermediary has an arrangement with the Fund.The Fund reserves the right to reject any specific purchase order and to close the Fund to new or existing investors at any time.You may only purchase shares if the Fund is eligible for sale in your state or jurisdiction. The minimum initial investment for Class I shares is $1,000,000.The minimum initial investment for Class A shares is $2,000 ($1,000 for IRA accounts and accounts in connection with the Automatic Investment Plan). The minimum subsequent purchase amount for Class A and Class I shares is $250 unless the purchase is made in connection with the Automatic Investment Plan, in which case you can make monthly or quarterly investments of $100 or more. The Fund reserves the right to change the minimum amounts for initial and/or subsequent investments and may set different investment minimums for financial intermediaries buying shares and waive the minimum investment requirements for employer-sponsored retirement plan accounts. The price paid for Fund shares is the net asset value per share (“NAV”) (plus applicable sales charge for Class A shares) next determined following the receipt of the purchase order in good order by the Fund’s Transfer Agent or those financial intermediaries with arrangements with the Fund to offer Fund shares (“authorized intermediaries”).This is the offering price.“Good order” is defined as including all required account information and payment, or instructions for payment by wire or from a broker. A purchase in “good order” must include the following: (1) The name of the Fund and the shareholder account number, if issued. (2) The amount of the transaction (specified in dollars or shares). (3) Signatures of all owners, exactly as they are registered on the account. (4) Other supporting legal documentation that may be required, in the case of trusts, corporations, associations, partnerships, estates, retirement plans and certain other accounts. Purchase orders received by the Fund’s Transfer Agent or authorized intermediaries prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV.Purchase orders received after the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) will be processed at the next business day’s closing NAV (plus applicable sales charge for Class A shares).Telephone trades must be received by or prior to market close.During periods of high market activity, shareholders may encounter higher than usual call waits.Please allow sufficient time to place your telephone transaction. Table of Contents - Prospectus 22 All shares (including reinvested dividends and distributions) are issued in full and fractional shares rounded to the third decimal place.All shares purchased will be held in book entry form by the investor’s brokerage firm or by the Fund, as the case may be.Any transaction in an account, including reinvestment of dividends and distributions, will be confirmed in writing to the shareholder. Calculation of Net Asset Value. The Fund’s NAV is calculated at the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) on each day the Exchange is open for business.The NAV is determined by dividing the total closing market value of the Fund assets (i.e., portfolio investments, cash, other assets and accrued income), less Fund liabilities (i.e., accrued expenses and other liabilities), by the number of outstanding shares of the Fund.Due to the fact that different expenses are charged to the Class I and Class A shares of the Fund, the NAV of the two classes of the Fund will vary. In determining the NAV, securities held by the Fund are valued based on market quotations, or if market quotations are not readily available or are unreliable, at their fair value as determined by the Advisor in good faith under procedures established and supervised by the Board of Trustees.Certain short-term debt instruments used to manage the Fund’s cash are valued on the basis of amortized cost. Fair Value Pricing. The Fund from time to time invests in securities that are not actively traded.Securities for which market quotations are not readily available or are not reliable are carried at their fair value as determined in good faith by the Advisor, under the supervision of the Fund’s Board of Trustees. Fair value pricing may be used under circumstances that include, but are not limited to, the early closing of the exchange on which a security is traded or suspension of trading in the security.In addition, the Fund may use fair value pricing for securities traded in non-U.S. markets because, among other factors, foreign markets may be open on days or times when U.S. markets are closed and many foreign markets close before the Fund values its securities, normally at 4:00 p.m. Eastern time. The use of fair value pricing in these circumstances seeks to protect long-term Fund investors from certain short-term investors who may seek to take advantage of the Fund by exploiting discrepancies between a security’s market quotations that may no longer be accurate, and the current fair value of that security. Table of Contents - Prospectus 23 When the Fund holds securities traded in foreign markets that close prior to U.S. markets, significant events, including company-specific developments or broad market moves, may affect the value of foreign securities held by the Fund.Consequently, the Fund’s NAV may be affected during a period when shareholders are unable to purchase or redeem their shares in the Fund. Purchasing Shares Through A Broker or Other Financial Intermediary.Some brokers and other financial intermediaries have arrangements with the Fund to offer Fund shares.These authorized intermediaries may charge transaction fees for purchases and sales of the Fund.Contact your authorized intermediary for additional information regarding availability of the Fund shares and any transaction fees it may charge for purchases of Fund shares.Your purchase order will be processed at the NAV next determined after receipt of your order (plus applicable sales charge for Class A shares) in good order by the authorized intermediary.Purchase orders received by an authorized intermediary prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV.See the definition of “good order” under the section “How to Purchase Shares” presented above. Direct Investment—Opening an Account and Purchasing Shares To purchase shares directly from the Fund, a New Account Application must be completed and signed.If you have any questions about the Fund or need assistance with your New Account Application, please call the Fund at 800-528-3780.Certain types of investors, such as trusts, corporations, associations, partnerships or estates, may be required to furnish additional documents when they open an account.These documents may include corporate resolutions, trusts, wills, and partnership documents, trading authorizations, powers of attorney, or other documents. Unless specified differently, accounts with two or more owners will be registered as joint tenants with rights of survivorship.To make any ownership change to a joint account, all owners must agree in writing, regardless of the law in your state. Note: There are specific IRA Account Applications required for new IRA accounts, Roth IRA accounts, and transfers of IRA accounts from other custodians.Please visit the Fund’s website at www.aegisfunds.com or call the Fund at 800-528-3780 to obtain the correct IRA Account Application. Table of Contents - Prospectus 24 IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT In compliance with the USA PATRIOT Act of 2001, please note that the Transfer Agent will verify certain information on your New Account Application as part of the Fund’s Anti-Money Laundering Program. As requested on the Application, you must supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing only a P.O. Box will not be accepted. Please contact the Transfer Agent at 800-528-3780 if you need additional assistance when completing your New Account Application. If we do not have a reasonable belief of the identity of a customer, the account will be rejected or the customer will not be allowed to perform a transaction on the account until such information is received. The Fund may also reserve the right to close the account within 5 business days if clarifying information/documentation is not received. Initial Purchase - By Mail To open an account at the Fund and purchase shares by mail, you must complete and return the appropriate Account Application with a check made payable to Aegis High Yield Fund.Account Application(s) and checks should be mailed to: Regular Mail: Overnight Mail: Aegis High Yield Fund Aegis High Yield Fund c/o U.S. Bancorp Fund Services c/o U.S. Bancorp Fund Services P.O. Box 701 615 East Michigan Street Milwaukee, WI 53201-0701 Milwaukee, WI 53202-5207 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at U.S. Bancorp Fund Services, LLC post office box, of purchase orders or redemption requests does not constitute receipt by the Transfer Agent of the Fund. Initial Purchase - By Telephone You may not make an initial purchase of Fund shares by telephone.Prior to conducting telephone transactions, you must provide the Fund with a completed Account Application, a voided check, and other information.The Fund and its agents will employ reasonable procedures to confirm that instructions communicated by telephone are genuine.Such procedures may include, among others, requiring some form of personal identification prior to acting upon telephone instructions, providing written confirmation of all such transactions, and/or tape recording all telephone instructions.If reasonable procedures are followed, the Fund and its agents will not be liable for any loss, cost or expense for acting upon telephone instructions believed to be genuine or for any unauthorized telephone transactions. Table of Contents - Prospectus 25 Initial Purchase - By Wire To open an account by wire, a completed account application is required before your wire can be accepted.You may mail or overnight deliver your Account Application to the Transfer Agent.Upon receipt of your completed application, an account will be established for you.The account number assigned will be required as part of the instruction that should be provided to your bank to send the wire.Your bank must include the name of the Fund you are purchasing, the account number, and your name so that monies can be applied correctly. Your bank should transmit funds by wire to: U.S. Bank, N.A. 777 E. Wisconsin Avenue ABA #:075000022 Credit: U.S. Bancorp Fund Services, LLC Account #:112-952-137 Further credit: Aegis High Yield Fund [name of Class] Shareholder name and account number: Wired funds must be received prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) to be eligible for same day pricing. The Fund and U.S. Bank, N.A. are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system, or from incomplete wiring instructions. Please note that the Fund is offered and sold only to persons residing in the United States and some U.S. territories. Additional Information Regarding Direct Purchases All checks must be in U.S. Dollars drawn on a domestic bank. The Fund will not accept payment in cash or money orders. The Fund also does not accept cashier’s checks in amounts of less than $10,000, nor post dated checks, post dated online bill pay checks, or any conditional order or payment. To prevent check fraud, the Fund will not accept third party checks, Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares. Table of Contents - Prospectus 26 The Transfer Agent will charge a $25 fee against a shareholder’s account, in addition to any loss sustained by the Fund, for any payment that is returned.The Fund reserves the right to reject any application . Only bank accounts held at domestic financial institutions that are Automated Clearing House (“ACH”) members can be used for telephone transactions.It takes 15 calendar days after receipt by the Fund of your bank account information to establish this feature.Purchases by ACH transfer may not be made during this time.You are automatically granted telephone transaction privileges unless you decline them on your Account Application or by calling 800-528-3780.You must have ACH instructions on your account in order to conduct online purchases. Distribution and Service (12b-1) Fees.For the Class A shares, the Fund has a distribution plan, sometimes known as a 12b-1 plan, that allows the Class A shares to reimburse the Distributor for distribution and service fees of up to 0.25%per year for the sale of shares and for services provided to Class A shareholders. Because these fees are paid out of the assets of the Class A shares of the Fund on an on-going basis, over time, these fees will increase the cost of your investment and may cost you more than paying other types of sales charges.The Class I shares are not subject to the 12b-1 plan. Direct Investment—Purchasing Additional Shares Subsequent Purchase - By Mail Make your check payable to Aegis High Yield Fund, indicate your account number on the check, and mail it to the Fund at the address set forth under “Direct Investment-Opening an Account and Purchasing Shares-By Mail.” Subsequent Purchase - By Telephone You are automatically granted telephone transaction privileges unless you decline them on your Account Application or by calling the Fund at 800-528-3780.You may call the Fund at 800-528-3780 to purchase shares in an existing account.Investments made by electronic funds transfer must be from a pre-designated bank account and in amount of at least $1,000 and not greater than $100,000.If your order is received prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time), your order will be processed at the net asset value calculated on the day your order is placed.Once a telephone transaction has been placed, it cannot be canceled or modified. Subsequent Purchase - By Internet After your account is established, you may set a user ID and password by logging into www.aegisfunds.com.This will enable you to purchase shares by having the purchase amount deducted from your bank account by electronic funds transfer through the ACH network. Please ensure that your fund account is set up with bank account instructions and that your bank is an ACH member. You must have provided a voided check with which to establish your bank account instructions in order to complete internet transaction.For important information on this feature, see “Fund Transactions through the Fund’s Website” below. Table of Contents - Prospectus 27 Subsequent Purchase - By Wire You may also wire money to U.S. Bank, N.A. per the instructions set forth above under “Direct Investment-Opening an Account and Purchasing Shares-By Wire.”Prior to wiring money to purchase additional shares of the Fund, please contact the Transfer Agent to advise of your intent to wire and to ensure proper credit upon receipt. Automatic Investment Plan The Automatic Investment Plan allows you to purchase shares of the Fund through pre-authorized transfers of funds from your bank account. Under the Automatic Investment Plan, you may make subsequent minimum purchases on a monthly or quarterly basis of $100 or more.You can establish the Automatic Investment Plan for your account by completing the appropriate section of the Account Application. HOW TO REDEEM SHARES Redemption Fee To discourage frequent short-term trading in Fund shares, the Fund imposes a redemption fee on redemptions, including exchanges for shares of other Aegis Funds.If you purchase shares of the Fund you will be charged a 2.00% fee for any redemption of those shares made within 180 days of the purchase.The 180-day period begins on the purchase date and ends 180 days from that date. This redemption fee is assessed and retained by the Fund for the benefit of the remaining shareholders. The redemption fee is not a sales charge and is not paid to the Advisor or any third party.The redemption fee applies to redemptions from the Fund and exchanges from the Fund into another fund advised by the Advisor.The fee is applied to the shares being redeemed or exchanged in the order in which they were purchased. For this purpose, shares of the Fund will be treated as redeemed as follows: first, reinvested shares; second, on a first-in, first-out (FIFO) basis.The Fund reserves the right to modify the terms of, or terminate, this fee at any time. The redemption fee is not imposed in connection with the following: · redemption of shares associated with periodic distributions from retirement accounts (including IRAs and retirement plans); · redemption of shares acquired through reinvestments of dividends or capital gain distributions; Table of Contents - Prospectus 28 · redemption of shares in certain hardship situations, such as death or disability of the shareholder; · redemption of shares to return an excess contribution to a retirement account; · redemption of shares in connection with qualified default investment alternatives; · redemption of shares as part of a systematic plan, such as an Automatic Investment Plan or Systematic Withdrawal Plan; and · redemption of shares through omnibus accounts or financial intermediaries either (i) in connection with periodic rebalancing of asset allocation programs or fund of funds products, if it has been determined that such activity does not constitute frequent trading or (ii) when the Fund has reasonably determined that policies and procedures with respect to short-term trading in Fund shares are in effect. The Fund reserves the right to waive the redemption fee in other circumstances. How to Redeem Shares through a Broker or Other Financial Intermediary You may sell Fund shares held in a brokerage or other similar account by submitting a redemption request to your authorized intermediary.If you redeem shares of the Fund held in a brokerage or other similar account with an authorized intermediary, you should be aware that there may be a charge to you for such services.Redemption requests received by an authorized intermediary prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV. You may transfer your shares from the street or nominee name account of one broker-dealer to another, as long as both broker-dealers have arrangements with the Fund.The transfer will be processed after the Fund’s Transfer Agent receives authorization in good order from your delivering securities dealer. How to Redeem Shares from Direct Investment You may redeem shares as described below on any day the Fund is open for business.Shares will be redeemed at the next determined NAV after the Fund’s Transfer Agent receives the redemption request in good order.Redemption requests received by the Fund’s Transfer Agent prior to the close of regular trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time) that day will be processed at that day’s closing NAV.Redemption requests received after the close of regular trading on the New York Stock Exchange will be processed at the closing NAV for the following business day. Table of Contents - Prospectus 29 Redemption - By Mail To redeem shares, of any amount from your Fund account, you may send a request in good order to the Fund at: Regular Mail: Overnight Mail: Aegis High Yield Fund Aegis High Yield Fund c/o U.S. Bancorp Fund Services c/o U.S. Bancorp Fund Services P.O. Box 701 615 East Michigan Street Milwaukee, WI 53201-0701 Milwaukee, WI 53202-5207 The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent of the Fund. If made in writing, a redemption request in good order must include the following: (1) The name of the Fund and the shareholder account number. (2) The amount of the transaction (specified in dollars or shares). (3) Signatures of all owners, exactly as they are registered on the account. (4) Share certificates, if held by the shareholder. (5) Other supporting legal documentation that may be required, in the case of trusts, corporations, associations, partnerships, estates, retirement plans and certain other accounts. A signature guarantee is required to redeem shares in the following situations: · If ownership is being changed on your account; · When redemption proceeds are payable or sent to any person, address or bank account not on record; · If a change of address was received by the Transfer Agent within the last 15 days; · For all redemptions in excess of $100,000 from any shareholder account. Table of Contents - Prospectus 30 Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”). A notary public is not an acceptable signature guarantor. In addition to the situations described above, the Fund and/or the Transfer Agent reserve the right to require a signature guarantee in other instances based on the circumstances relative to the particular situation.The Fund reserves the right to waive any signature requirement at its discretion. Redemption - By Telephone You are automatically granted telephone transaction privileges unless you decline them on your Account Application. You may redeem Fund shares by calling 800-528-3780.Redemption proceeds will be mailed directly to you, sent by wire to your predetermined bank account, or electronically transferred to your pre-designated bank account.You may redeem as much as $100,000 by telephone redemption. Unless you decline telephone privileges on your Account Application, as long as the Fund and its agents take reasonable measures to verify the order, you will be responsible for any fraudulent telephone order.The Fund does not accept IRA redemption requests by telephone.Once a telephone transaction has been placed, it cannot be canceled or modified. Redemption - By Internet If your account is set up to perform online transactions you may redeem your Fund shares through the Fund’s website at www.aegisfunds.com.You may redeem up to $100,000.For important information on this feature, see ‘‘Fund Transactions through the Fund’s Website’’ below. Additional Information Regarding Redemptions of Direct Investments Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member or other acceptable form of authentication from a financial institution source. If an account has more than one owner or authorized person, the Fund will accept telephone and internet instructions from any one owner or authorized person. If you have any questions about what is required for your redemption request, please call the Fund at 800-528-3780. Table of Contents - Prospectus 31 Payment will normally be made by the Fund within one business day, but not later than seven calendar days after receipt of the redemption request.However, payment of redemption proceeds for shares purchased directly by check may be delayed until the check has cleared, which may be up to 15 days from the date of purchase.In unusual circumstances, the Fund may temporarily suspend redemptions, or postpone the payment of proceeds, as allowed by federal securities laws. Systematic Withdrawal Plan For non-retirement accounts that have a value of at least $10,000 or IRA accounts where the shareholder is eligible for periodic payments, the Fund offers a Systematic Withdrawal Plan (“SWP”) whereby shareholders or their representatives may request a redemption in a specific dollar amount be sent to them each month, calendar quarter or annually.Investors may choose to have a check sent to the address of record, or proceeds may be sent to a pre-designated bank account via the ACH network.To start the SWP, your account must have Fund shares with a value of at least $10,000, and the minimum amount that may be withdrawn is $100 (there is no minimum account balance to start a SWP for IRA accounts, nor a minimum amount that may be withdrawn for IRA accounts).The SWP may be terminated or modified by the Fund at any time.Any request to change or terminate your SWP should be communicated in writing or by telephone to the Transfer Agent no later than five days before the next scheduled withdrawal.A withdrawal under the SWP involves a redemption of Fund shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the distributions credited to your account, the account ultimately may be depleted.Please call 800-528-3780 for additional information regarding the SWP. HOW TO EXCHANGE SHARES Class I shares of the Fund may be exchanged for shares of the Aegis Value Fund.Class A shares of the Fund may not be exchanged for shares of the Aegis Value Fund.An exchange between funds is a sale and purchase transaction, and therefore may be a taxable event.A written exchange request may be mailed to one of the addresses listed above under “How to Redeem Shares from Direct Investment-By Mail.”Such request must be in good order, as described above under “Additional Information Regarding Redemption Requests of Direct Investments.” Exchange requests may be made by telephone or through the Internet, unless you decline them on your Account Application or by calling 800-528-3780.Exchanges are processed at the respective NAV of each Fund next determined after the receipt of the exchange request. The shares of the Aegis Value Fund are offered through a separate Prospectus.You should consider the Aegis Value Fund’s investment objectives, risks, charges and expenses carefully before investing.To receive the Prospectus which contains this and other information about the Aegis Value Fund, please call (800) 528-3780.Please read the Prospectus carefully before investing. Table of Contents - Prospectus 32 Excessive exchanges can harm the management of the Fund and increase the Fund’s costs for all shareholders.Therefore, in order to maintain a stable asset base in the Fund and to reduce administrative expenses borne by the Fund, the exchange privilege may be limited or terminated if abusive exchange transactions or activity are discovered.In addition, the Fund reserves the right to revise or terminate the exchange privilege, limit the amount of any exchange, or reject any exchange, at any time for any reason. ADDITIONAL INFORMATION REGARDING PURCHASES AND REDEMPTIONS Fund Transactions through the Fund’s Website.You may visit us online at the Fund’s website at www.aegisfunds.com, where you may establish online transaction privileges by enrolling on the website.In addition to checking your Fund account balance, you may purchase additional shares, redeem or exchange shares of the Fund through the website.You automatically have the ability to establish online transaction privileges unless you decline them on your Account Application or by calling 800-528-3780.You will be required to enter into a users’ agreement through the website in order to enroll for these privileges.In order to conduct online transactions, you must have telephone transaction privileges.Purchase of shares online will occur via ACH, you must have ACH instructions on your account.Proceeds from an online redemption can be sent via check to the address of record or can be sent to you by wire or ACH to the previously established bank account. Payment for purchases of shares through the website may be made only through an ACH debit of your bank account.Redemptions from accounts established through the website will be paid only to the bank account of record.Only bank accounts held at domestic financial institutions that are ACH members can be used for transactions through the Fund’s website.The Fund imposes a maximum of $100,000 on purchase and redemption transactions through the website.Transactions through the website are subject to the same minimums as other transaction methods. You should be aware that the Internet is an unsecured, unstable, and unregulated environment.Your ability to use the website for transactions is dependent upon the Internet and equipment, software and systems provided by various vendors and third parties.While the Fund and its service providers have established certain security procedures, they cannot assure you that inquiries, account information or trading activity will be completely secure.There may also be delays, malfunctions or other inconveniences generally associated with this medium.There may also be times when the website is unavailable for Fund transactions or other purposes.Should this happen, you should consider purchasing, redeeming or exchanging shares by another method.Neither the Fund, the Transfer Agent, nor the Advisor will be liable for any such delays or malfunctions or unauthorized interception or access to communications or account information.In addition, neither the Fund, the Transfer Agent, nor the Advisor will be liable for any loss, liability cost or expense for following instructions communicated through the Internet, including fraudulent or unauthorized instructions. Table of Contents - Prospectus 33 Redemptions In Kind.The Fund reserves the right to redeem in kind.The Fund has elected to be governed by Rule 18f-1 of the 1940 Act.As a result of this election, the Fund will pay all redemptions up to the lesser of $250,000 or 1.00% of the Fund’s assets in cash that are requested by a shareholder during any 90-day period.You should understand that you will incur brokerage and other costs in connection with the subsequent sale of any portfolio security that you receive in connection with a redemption request.You should also understand that, as a result of subsequent market volatility, the net proceeds from the ultimate sale of any securities that you receive upon a redemption may vary, either positively or negatively, and perhaps significantly, from the redemption value of your Fund shares.More information on redemption in kind is available in the SAI. Retirement Distributions. A request for distribution from an IRA or other retirement account may be delayed by the Fund pending proper documentation.If a shareholder does not want tax withholding from distributions, the shareholder may state in the distribution request that no withholding is desired and that the shareholder understands that there may be a liability for income tax on the distribution, including penalties for failure to pay estimated taxes. Converting from Class A to Class I Shares.If the current market value of the Class A shares in your Fund account is at least $1,000,000, you may elect to convert from Class A shares to Class I shares on the basis of relative NAVs, at which time your account will be subject to the policies and procedures for Class I shares. Converting from Class A shares to Class I shares may not be available at certain financial intermediaries, or there may be additional costs associated with the conversion resulting from fees charged by your financial intermediary. There is no fee for converting accounts held directly with the Fund.Because the NAV of the Class I shares may be higher or lower than that of the Class A shares at the time of conversion, although the total dollar value will be the same, a shareholder may receive more or fewer Class I shares than the number of Class A shares converted. If you have a direct account with the Fund, then you may convert from Class A to Class I shares by calling the Fund at 800-528-3780.Otherwise, your financial intermediary can contact the Fund to convert your shares from Class A to Class I. Holders of ClassA shares may convert their ClassA shares for Class I shares provided that they: (1)hold their shares through an institution that has a valid Class I sales agreement with the Distributor authorizing such a conversion; and (2)are eligible to invest in Class I shares in accordance with the criteria set forth in the prospectus.Any such conversion is subject to the Fund’s discretion to accept or reject the conversion. No sales charges or other charges will apply to any such conversion, including any contingent deferred sales charge that would otherwise apply to the redemption within two years of purchase of ClassA shares originally purchased at net asset value pursuant to the $1,000,000 purchase order privilege.For federal income tax purposes, a same-Fund conversion generally will not result in the recognition by the investor of a capital gain or loss.However, investors should consult their own tax or legal adviser to discuss their particular circumstances.ClassA shareholders should contact their financial institution for information on the availability of Class I shares, and should read and consider the ClassI shares information in the prospectus before any such conversion. Table of Contents - Prospectus 34 Converting from Class I to Class A Shares. If your Class I share account falls below the stated investment minimum because you sell some of your shares, then the Fund reserves the right to give you 30 days’ written notice to make additional investments so that your account balance is $1,000,000 or more.If you do not make additional investments, then the Fund may convert your Class I shares to Class A shares, at which time your account will be subject to the expenses, policies and procedures for Class A shares. Any such conversion will occur at the relative NAVs of the two share Classes, without the imposition of any fees or other charges if the accounts are held directly with the Fund.Because the NAV of the Class I shares may be higher or lower than that of the Class A shares at the time of conversion, although the total dollar value will be the same, a shareholder may receive more or fewer Class A shares than the number of Class I shares converted. If you owned shares of the Fund as of August 24, 2012, then your shares were re-designated as Class I shares (“Class I Grandfathered Shares”). Class I Grandfathered Shares are subject to the policies and procedures of Class I shares, except that Class I Grandfathered Shares are not subject to the $1,000,000 account minimum balance. Where a retirement plan or other financial intermediary holds Class I shares on behalf of its participants or clients, shares held by such participants or clients will remain Class I shares when a participant or client rolls over its accounts with the retirement plan or financial intermediary into an individual retirement account. Account Minimum.The Fund requires that a shareholder maintain a minimum of $1,000 in an account to keep the account open.The Fund may, upon 30 days’ prior written notice to a shareholder, redeem shares in any account other than a retirement account if the account has an asset value less than $1,000 due to redemption. Responsibility for Fraud.The Fund will not be responsible for any account losses due to fraud, so long as we reasonably believe that the person transacting on an account is authorized to do so.Please protect your account information and keep it private.Contact the Fund immediately about any transactions you believe to be unauthorized. Redemption Fee To discourage frequent short-term trading in Fund shares, the Fund imposes a redemption fee on redemptions, including exchanges for shares of other Aegis Funds.If you purchase shares of the Fund you will be charged a 2.00% fee for any redemption of those shares made within 180 days of the purchase.The 180-day period begins on the purchase date and ends 180 days from that date.Additional information about the redemption fee is provided above under the heading “Redemption Fee” in “How to Redeem Shares.” Table of Contents - Prospectus 35 Policies Addressing Frequent Trading in Fund Shares In addition to the redemption fee, the Fund’s Board of Trustees has adopted policies and procedures with respect to frequent purchases and redemptions of Fund shares by Fund shareholders.These policies and procedures take into account the historic volatility of the Fund’s NAV, the Fund’s ability to invest at least a portion of its assets in illiquid securities, and the Fund’s limitations on exchange privileges.The Board may amend the policies and procedures without prior notice to shareholders. Certain types of transactions generally do not raise frequent trading concerns and normally will not require application of the Fund’s policies and procedures with respect to frequent purchases and redemptions of Fund shares.These transactions include, but are not limited to, reinvestment of distributions, automatic investment or withdrawal plans, transactions initiated by a plan sponsor, and certain transfers of shares. In consultation with the Fund’s Chief Compliance Officer, the Fund monitors shareholder accounts, including omnibus accounts, on a systematic basis by employing parameters to observe the intervals between and size of a shareholder’s purchases and redemptions.Though the monitoring methods involve judgments that are inherently subjective and involve some selectivity in their application, the Fund will consider imposition of shareholder account restrictions when frequent shareholder transactions are made that may be judged to be counter to the interests of all the Fund’s shareholders.The Fund may take action to impose account restrictions even if historically applied parameters are not met. Omnibus account arrangements are common forms of holding shares of the Fund, particularly among certain financial intermediaries, such as brokers.These arrangements often permit the financial intermediary to aggregate their clients’ transactions and ownership positions.In these circumstances, the identity of the shareholders is not known to the Fund.With respect to the omnibus accounts, the Fund will rely on reports provided by the financial intermediary.In addition, the Fund has entered into agreements with the intermediaries that will require an intermediary to provide the Fund with information, upon the Fund’s request, about shareholders’ identities and their transactions in Fund shares.These agreements also require a financial intermediary to execute instructions from the Fund to restrict or prohibit further purchases or exchanges of Fund shares by any shareholder identified by the Fund.The Fund may accept undertakings from intermediaries to enforce frequent trading policy limitations on behalf of the Fund.There is no assurance that the Fund or its agents will gain access to any or all information necessary to detect frequent purchases and sales in omnibus accounts. Table of Contents - Prospectus 36 While the Fund will systematically seek to take actions (directly and with the assistance of financial intermediaries) that will detect and monitor frequent purchases and sales, the Fund does not represent that all or any such trading activity will necessarily be restricted or minimized.Transactions placed in violation of the Fund’s policies are not necessarily deemed accepted by the Fund and may be canceled or revoked by the Fund following receipt by the Fund. DIVIDENDS AND DISTRIBUTIONS The Fund expects to declare and pay income dividends monthly, representing substantially all of the net investment income of the Fund.Capital gains, if any, may be distributed annually by the Fund, generally in December.The amount of the Fund’s distributions will vary and there is no guarantee the Fund will pay dividends. To receive a distribution, you must be a shareholder of the Fund on the record date.The record dates for the Fund’s distributions will vary.Please keep in mind that if you invest in the Fund shortly before the record date of a distribution, any distribution will lower the value of the Fund’s shares by the amount of the distribution and the amount of the distribution may be taxable. Distributions may be taken in cash or in additional shares at net asset value.Dividends and capital gain distributions will be automatically reinvested in additional shares of the Fund unless a shareholder has elected, by written notice to the Fund, or by telephone, to receive dividends and capital gain distributions in cash.Any changes to the distribution option should be submitted at least 5 days in advance of the payment date for the distribution. If you elect to receive distributions and/or capital gains paid in cash, and the U.S. Postal Service cannot deliver the check, or if a check remains outstanding for six months, the Fund reserves the right to reinvest the distribution check in your account, at the Fund's current net asset value, and to reinvest all subsequent distributions. Tax Consequences of an Investment Generally, distributions from the net investment income of the Fund and short-term capital gains are treated as dividends for tax purposes, and long-term capital gain distributions are treated as long-term capital gains, regardless of how long shares have been held.Distributions from the Fund are taxable when paid, whether a shareholder takes them in cash or reinvests them in additional shares, except that distributions declared in December and paid in January are taxable as if paid on December 31.Each January, the Fund or your custodian broker will mail a statement that shows the tax status of the distributions you received for the previous year. Current tax law generally provides for a maximum tax rate for taxpayers which are individuals, trusts or estates, of 20% on long-term capital gains and from certain qualifying dividends.These rates do not apply to corporate taxpayers. Table of Contents - Prospectus 37 The following are guidelines for how certain distributions by the Fund are generally taxed to taxpayers which are individuals, trusts or estates: · Distributions of net long-term capital gain by the Fund are taxable as long-term capital gains, regardless of how long a shareholder has held shares in the Fund. · Some or all of the distributions from the Fund may be treated as “qualified dividend income,” taxable to individuals, trusts and estates at the same preferential tax rates as long-term capital gains, provided that both the Fund and the individual satisfy certain holding period and other requirements.A distribution from the Fund will be treated as qualified dividend income to the extent that it is comprised of dividend income received by the Fund from taxable domestic corporations and certain qualified foreign corporations, and provided that the Fund meets certain holding period and other requirements with respect to the security paying the dividend.In addition, the individual, trust or estate must meet certain holding period requirements with respect to the shares of the Fund in order to take advantage of these preferential tax rates. · To the extent distributions from the Fund are attributable to other sources, such as taxable interest or short-term capital gains, dividends paid by the Fund will not be eligible for the lower rates. Taxation Upon Sale of Shares The redemption of shares of the Fund is a taxable event, and a shareholder may realize a capital gain or a capital loss.The Fund or your custodian broker will report to redeeming shareholders the proceeds of their sales.The individual tax rate on any gain from the sale of your shares depends on how long you have held your shares. Fund distributions and gains from the sale of Fund shares will generally be subject to state and local income taxes.Non-U.S. investors may be subject to U.S. withholding taxes.You should consult your own tax adviser concerning the tax consequences of an investment in the Fund. Backup Withholding By law, some Fund shareholders may be subject to tax withholding on reportable dividends, capital gains distributions, and redemption proceeds.Generally, shareholders subject to this “backup withholding” will be those for whom a taxpayer identification number is not on file with the Fund; or who, to the Fund’s knowledge, have furnished an incorrect number; or from whom the IRS has instructed the Fund to withhold tax.In order to avoid this withholding requirement, you must certify on the Account Application that the taxpayer identification number provided is correct and that the investment is not otherwise subject to backup withholding, or is exempt from backup withholding. Table of Contents - Prospectus 38 Cost-Basis Reporting As of January 1, 2012, federal law requires that mutual fund companies report their shareholders’ cost basis, gain/loss, and holding period to the Internal Revenue Service (“IRS”) on the shareholders’ Consolidated Form 1099s when “covered” shares of the mutual funds are sold. Covered shares are any fund and/or dividend reinvestment plan shares acquired on or after January 1, 2012. The Fund has chosen first-in, first-out (FIFO) as its standing (default) tax lot identification method for all shareholders, which means this is the method the Fund will use to determine which specific shares are deemed to be sold when there are multiple purchases on different dates at differing net asset values, and the entire position is not sold at one time. You may choose a method other than the Fund’s standing method at the time of your purchase or upon the sale of covered shares. The cost basis method a shareholder elects may not be changed with respect to a redemption of shares after the settlement date of the redemption. Fund shareholders should consult with their tax advisors to determine the best IRS-accepted cost basis method for their tax situation and to obtain more information about how the new cost basis reporting rules apply to them. This summary is not intended to be and should not be construed to be legal or tax advice to any current holder of the shares of the Fund. Shareholders should consult their own tax advisors to determine the tax consequences of owning Fund shares. Shareholder Accounts and Services Account Information The Fund will establish an account for each shareholder purchasing shares directly from the Fund, and send written confirmation of the initial purchase of shares and any subsequent transactions.When there is any transaction in the shareholder account, such as a purchase, redemption, change of address, reinvestment of dividends and distributions, or withdrawal of share certificates, a confirmation statement will be sent to the shareholder giving complete details of the transaction. Annual Statements The Fund will send an annual account statement to each shareholder showing the distributions paid during the year and a summary of any other transactions. The Fund will also provide year-end tax information mailed to the shareholder by the applicable IRS deadline, a copy of which will also be filed with the IRS. Fund Reports The financial statements of the Fund with a summary of portfolio composition and performance, along with the management’s letter to shareholders, will be mailed to each shareholder twice a year. Table of Contents - Prospectus 39 Householding Many shareholders have family members living in the same home who also own Fund shares.In order to control costs associated with mailings on behalf of the Fund, the Fund will, until notified otherwise, send only one copy of each Prospectus, shareholder report and proxy statement to each household address that it has on record for you and your family members living in the same home. This process, known as “householding,” does not apply to account statements, confirmations or personal tax information.If you do not wish to participate in householding, or wish to discontinue householding at any time, call 800-528-3780.The Fund will resume separate mailings to you within 30 days of your request. Automatic Reinvestment Unless the shareholder elects to receive cash distributions, dividends and capital gains distributions will automatically be reinvested without charge in additional shares of the Fund.Such distributions will be reinvested at the NAV determined on the dividend or distribution payment date in full and fractional shares rounded to the third decimal place. Fund Website The Fund maintains a website for current and prospective investors which contains information about the Fund and its history.The Fund’s website address is www.aegisfunds.com.The website allows investors to download Fund documents, view the daily share price and performance history, contact the Fund via e-mail, and provides links to other websites for additional information. Notice Regarding Unclaimed Property Please note that the value of your account may be transferred to the appropriate state if no activity occurs in the account within the time period specified by state law. INDEX DESCRIPTION Barclays U.S. Corporate High Yield Index The Barclays U.S. Corporate High Yield Indexis an unmanaged portfolio of corporate bonds constructed with a rules-based methodology to mirror the U.S. high yield debt market.Performance data for the index includes reinvested income.One cannot invest directly in an index, nor is the index representative of the Fund’s portfolio. Table of Contents - Prospectus 40 FINANCIAL HIGHLIGHTS The financial highlights table is intended to help you understand the financial performance of the Class A and Class I shares of the Fund for the past five years or, if shorter, the period of the Class’s operations.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned (or lost) on an investment in the Fund, assuming reinvestment of all dividends and distributions.Information for the years listed has been audited by BBD, LLP, the Fund’s independent registered public accounting firm, whose report, along with the Fund’s financial statements, are included in the annual report, which is available upon request. Aegis High Yield Fund - Class A For the Period from August 24, 2012 (Commencement of Operations) to December 31, 2012 Per share data: Net asset value, beginning of period $ 8.83 Income from investment operations: Net investment income 0.23 Net realized and unrealized loss on investments and foreign currency transactions (0.02 ) Total from investment operations 0.21 Less distributions to shareholders from: Net investment income (0.25 ) Total distributions (0.25 ) Redemption fees 0.00 (4) Net asset value, end of period $ 8.79 Total investment return 2.40 %(1)(3) Ratios (to average net assets)/Supplementaldata: Expenses after fee waiver 1.45 %(2) Expenses before fee waiver 2.19 %(2) Net investment income before fee waiver 7.70 %(2) Net investment income after fee waiver 8.44 %(2) Portfolio turnover(5) 23 % Net assets at end of period (in 000’s) $ 4,985 (1) Not Annualized (2) Annualized (3) Based on net asset value, which does not reflect the sales charge. With sales charge included, the return is (1.44)%. (4) Less than one cent per share. (5) Portfolio turnover is calculated on the basis of the Fund as a whole without distinguishing between the classes of shares issued. Table of Contents - Prospectus 41 Aegis High Yield Fund - Class I Years Ended December 31, 2012 2011 2010 2009 2008 Per share data: Net asset value, beginning of year $ 9.05 $ 9.99 $ 10.19 $ 6.78 $ 9.93 Income from investment operations: Net investment income 0.83 0.75 0.79 0.73 0.77 Net realized and unrealized gain (loss) on investments and foreign currency transactions (0.28 ) (0.85 ) 0.59 3.40 (3.14 ) Total from investment operations 0.55 (0.10 ) 1.38 4.13 (2.37 ) Less distributions to shareholders from: Net investment income (0.81 ) (0.75 ) (0.80 ) (0.72 ) (0.77 ) Net realized capital gains — (0.12 ) (0.79 ) — (0.01 ) Total distributions (0.81 ) (0.87 ) (1.59 ) (0.72 ) (0.78 ) Redemption fees 0.01 0.03 0.01 — — Net asset value, end of year $ 8.80 $ 9.05 $ 9.99 $ 10.19 $ 6.78 Total investment return 6.35 % (0.89 )% 14.22 % 63.85 % (25.18 )% Ratios (to average net assets)/Supplementaldata: Expenses after fee waiver 1.20 % 1.20 % 1.20 % 1.20 % 1.20 % Expenses before fee waiver 1.52 % 1.45 % 1.90 % 2.35 % 3.24 % Net investment income before fee waiver 8.84 % 7.70 % 7.64 % 8.92 % 8.64 % Net investment income after fee waiver 9.16 % 7.95 % 8.34 % 10.07 % 10.68 % Portfolio turnover 23 %(1) 46
